Citation Nr: 1130551	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than September 16, 2006 for the grant of a 100 percent disability rating for the Veteran's service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2007 and March 2011 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran and his wife presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing has been associated with the claims folder.

Before turning to the merits of these claims, a review of their procedural history is instructive.  The Veteran was first service connected for his anxiety disorder in January 1970; at that time, his disability was labeled "hysterical neurosis dissociative type," and he was assigned a 10 percent rating.  This disability rating was subsequently increased to 30 percent in a March 1992 rating decision, and increased again to 70 percent in an August 2005 rating decision.

The Veteran also sought service connection for PTSD in a September 2002 claim.  This claim was then denied in a February 2003 rating decision.  As the Veteran did not file a Notice of Disagreement with that decision, it became final.  

The claims at issue here arise from filings of September and November of 2006.  In September 2006, the Veteran sought an increased rating for his anxiety disorder.  In November 2006, he filed a claim for a TDIU and to reopen his claim for service connection for PTSD.  The RO denied the Veteran's claims in an October 2007 rating decision.  The Veteran thereafter filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in December 2008.  The Veteran filed a timely Substantive Appeal.  

Before his case was sent to the Board, the RO received new evidence (including a vocational evaluation and an April 2010 VA examination); it used this new evidence to increase the Veteran's rating for his anxiety to 100 percent in an October 2010 rating decision, effective the date of his claim, September 19, 2006.  The RO also issued a Supplemental Statement of the Case with respect to the issues of entitlement to a TDIU and whether new and material evidence had been presented regarding the Veteran's PTSD.  

In December 2010, the Veteran's attorney asked the RO to reconsider its October 2010 decision; specifically, the attorney stated that there was evidence that the Veteran met the criteria for the 100 percent rating during the year prior to his filing his September 2006 claim, and the effective date should accordingly extend back to September 2005.  The RO declined to change the Veteran's effective date in a March 2011 rating decision.  In a May 2011 brief, the Veteran's attorney continued to argue that the 100 percent rating should have an effective date earlier than September 2006 and that the Veteran is entitled to a TDIU.  

For reasons explained in greater detail below, the issue of entitlement to an earlier effective date for a 100 percent rating for the Veteran's service-connected anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In his May 2011 hearing, the Veteran stated that he wished to withdraw his appeal for service connection for PTSD.  

2.  TDIU is a lesser benefit than a 100 percent schedular rating for anxiety disorder, the Veteran's only service connected disability, and the claim for a TDIU is premised on the same evidence.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of whether new and material evidence had been presented to reopen a claim for service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The claim for TDIU benefits is rendered moot by virtue of the award of a 100 percent schedular evaluation, and is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

During his Videoconference hearing on May 20, 2011, the Veteran stated that he wished to withdraw his claim to reopen his previously denied claim for service connection for PTSD.  There thus remain no allegations of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

II.  TDIU Claim

The Veteran also seeks a TDIU.  In his May 2011 brief, the Veteran's attorney argued that "the ongoing claim for TDIU should be granted."  Given that the Veteran has now been awarded a schedular 100 percent evaluation because of his anxiety, his only service connected disability, such a request is contrary to both law and logic.  

Pursuant to VA law, the award of a 100 percent schedular disability rating effectively renders moot a claim for entitlement to a TDIU from the effective date of the 100 percent rating.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  This is because a TDIU is only warranted "where the schedular rating is less than total," i.e., less than 100 percent, and a TDIU is considered a lesser benefit than a 100 percent rating.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  

In this case, the Veteran filed his claim for a TDIU in November 2006, two months after the Veteran filed his claim for an increased rating for his anxiety disorder.  As the effective date assigned for the 100 percent rating precedes the date of the claim for a TDIU, this claim has been superseded by the 100 percent award.  Accordingly, the Veteran's claim for a TDIU must be dismissed as moot.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  

In this case, each of the Veteran's claims being dismissed here meets this standard.  As the Veteran has voluntarily withdrawn his claim for service connection for PTSD, it is dismissed as a matter of law.  Similarly, as the award of a 100 percent schedular rating for the Veteran's anxiety disorder precludes the assignment of a TDIU, this claim must similarly be dismissed as a matter of law.  Accordingly, it is the law and not the facts of this case that is dispositive in both instances, and no discussion of the duties to notify and assist is warranted.


ORDER

The appeal of the claim of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD is dismissed.  

Having been rendered moot, the claim for a total disability rating based on individual unemployability due to service- connected disability is dismissed.


REMAND

As noted above, the RO granted the Veteran a 100 percent rating for his anxiety disorder in October 2010, effective from the date of the Veteran's September 2006 claim.   As this represents a complete grant of the Veteran's claim on appeal, the issue of whether the Veteran is entitled to an increased rating for his anxiety disorder is no longer before the Board.

That being said, in both his December 2010 request for reconsideration and his May 2011 brief, the Veteran's attorney has argued that the Veteran is entitled to an earlier effective date for the award of the 100 percent rating.  As the Veteran's attorney made this argument following the March 2011 rating decision that denied an earlier effective date, the Board shall construe his May 2011 brief as a Notice of Disagreement with the March 2011 decision.  No Statement of the Case regarding this claim for an earlier effective date has been issued; this should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Further, in his May 2011 hearing, the Veteran stated that he is now receiving Social Security benefits.  Pursuant to the VCAA, the RO must attempt to obtain these records.  38 C.F.R. § 3.159(c)(2) (VA must obtain records from Federal agencies).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the award for incorporation into the record.

2.  After completion of the action requested in Paragraph numbered 1, provide a Statement of the Case to the Veteran and his representative regarding the issue of entitlement to an earlier effective date for a 100 percent rating for his service-connected anxiety disorder.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


